DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 was filed after the mailing date of the application on 07/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zerebilov et al. [US 10,468,829] in view of Huang et al. [US 9,972,945].
Regarding claim 1, Zerebilov discloses a connector, comprising: multiple ground terminals (fig. 2; 154); multiple signal terminals (fig. 2; 152); a cable (fig. 2; 200), comprising multiple ground wires (fig. 4; 208) and multiple signal wires (fig. 4; 202); and a ground assembly (fig. 3a; 177), comprising a plate (fig. 3a; flat plate portion of 181) and multiple protrusion structures (fig. 3a; 186, 183), each protrusion structure (186, 183) arranged spacedly and extended from the plate (flat plate portion of 181), each ground wire (208) electrically connected with each ground terminal (154, see fig. 2) and each protrusion structure (186, 183), each signal wire (202) electrically connected with each signal terminal (152, see fig. 2), and each signal wire (202) disposed between any two of the protrusion structures (186, 183) adjacent to each other (see fig. 2).
Regarding claims 1, 10 and 11, Zerebilov does not disclose a top of each protrusion structure being higher than a surface of the plate [claim 1]; wherein a cross section of the ground assembly is of a U-shape, an H-shape or a Z-shape [claim 10]; wherein the plate comprises an upper plate, a lower plate disposed under the upper plate and an intermediate plate connected between the upper plate and the lower plate, the protrusion structure comprises an upper protrusion structure and a lower protrusion structure, each upper protrusion structure is disposed on the upper plate by a pressing manner, and each lower protrusion structure is disposed on the lower plate by the pressing manner [claim 11].
Regarding claims 1, 10 and 11, Huang teaches a top (fig. 4; top of 521) of each protrusion structure (521) being higher than a surface (fig. 4; top surface of top 52) of the plate (top 52); a cross section of the ground assembly (fig. 5; cross section of 5) is of a U-shape, the plate (52) comprises an upper plate (top 52), a lower plate (bottom 52) disposed under the upper plate (top 52) and an intermediate plate (fig. 4; 51) connected between the upper plate (top 52) and the lower plate (bottom 52), the protrusion structure (521) comprises an upper protrusion structure (521 on top 52) and a lower protrusion structure (521 on bottom 52), each upper protrusion structure (521 on top 52) is disposed on the upper plate (top 52) by a pressing manner (Col 6 Ln 3-4; pressing is involved with the punching process), and each lower protrusion structure (521 on bottom 52) is disposed on the lower plate (bottom 52) by the pressing manner (Col 6 Ln 3-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a top of each protrusion structure being higher than a surface of the plate, a cross section of the ground assembly being of a U-shape, an H-shape or a Z-shape and the plate comprising an upper plate, a lower plate disposed under the upper plate and an intermediate plate connected between the upper plate and the lower plate, the protrusion structure comprises an upper protrusion structure and a lower protrusion structure, each upper protrusion structure is disposed on the upper plate by a pressing manner, and each lower protrusion structure is disposed on the lower plate by the pressing manner as suggested by Huang for easier assembly of a connector with a grounding assembly that contacts grounding terminals.

Regarding claim 2, Zerebilov discloses all of the claim limitations except an insulator, partially covering the ground assembly, wherein a conducting surface is disposed on an area of each protrusion structure uncovered by the insulator.
However Huang teaches an insulator (fig. 2; 6), partially covering the ground assembly (fig. 2; 5), wherein a conducting surface (fig. 5; surface of 521 that is in contact with 33 of 32) is disposed on an area of each protrusion structure (521) uncovered by the insulator (6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an insulator, partially covering the ground assembly, wherein a conducting surface is disposed on an area of each protrusion structure uncovered by the insulator as suggested by Huang for the benefit of improving the mechanical strength of a grounding assembly by providing addition support due to the presence of an insulator.

Regarding claim 3, Zerebilov modified by Huang has been discussed above. Zerebilov discloses wherein each ground terminal (154) comprises a conducting section (fig. 2; section of 154 that 215), each ground wire comprises a core line (215), and the conducting section (section of 154 that 215) and the core line (215) are lapped with each other and jointly combined on the conducting surface (fig. 3a; 180a).

Regarding claim 12, Zerebilov modified by Huang has been discussed above. Zerebilov discloses wherein each ground terminal (154) and each signal terminal (152) are arranged spacedly, and an insulative seat (fig. 2; 132) is disposed on each ground terminal (154) and each signal terminal (152) by an injection coating manner (Col 5 Ln 35-38).

Regarding claim 13, Zerebilov disclose all of the claim limitations except wherein an opening is disposed on the plate located between any two of the protrusion structures adjacent to each other, each signal terminal comprises a conducting section, and the opening is disposed below the conducting section.
However Huang teaches an opening (fig. 4; opening that 523 is disposed in) is disposed on the plate (top 52) located between any two of the protrusion structures (521) adjacent to each other, each signal terminal (fig. 4; 31) comprises a conducting section (fig. 4; sections of 31 in top 4 that is exposed in 411), and the opening (opening that 523 is disposed in) is disposed below the conducting section (sections of 31 in top 4 that is exposed in 411).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an opening is disposed on the plate located between any two of the protrusion structures adjacent to each other, each signal terminal comprises a conducting section, and the opening is disposed below the conducting section as suggested by Huang for the benefit of providing improved signal quality during transmission of high frequency signals.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zerebilov et al. [US 10,468,829] and Huang et al. [US 9,972,945] as applied to claim 3 above, and further in view of Henry et al. [US 2021/0313748].
Regarding claim 4, Zerebilov and Huang disclose all of the claim limitations except wherein a recess is disposed on the insulator located between any two of the conducting surfaces adjacent to each other, and each recess is arranged corresponding to each signal wire and each signal terminal.
However Henry teaches a recess (fig. 9; 289) is disposed on the insulator (fig. 6; 212) located between any two of the conducting surfaces (fig. 4; connection zone between 264 and 252) adjacent to each other, and each recess (289) is arranged corresponding to each signal wire (fig. 6; 132) and each signal terminal (fig. 6; 222).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a recess being disposed on the insulator located between any two of the conducting surfaces adjacent to each other, and each recess is arranged corresponding to each signal wire and each signal terminal as suggested by Henry for the benefit of improving impedance control along signal lines of a connector.

Regarding claim 5, Zerebilov and Huang modified by Henry has been discussed above. Zerebilov discloses wherein each signal terminal (152) comprises a conducting section (fig. 2; 158), each signal wire (202) comprises a core line (fig. 2; 214), and the conducting section (158) and the core line (214) are lapped with each other and arranged corresponding to the recess (fig. 5b; 160a).

Regarding claim 6, Zerebilov and Huang modified by Henry has been discussed above. Zerebilov discloses wherein the recess (160a) is of a polygonal shape (rectangular).

Regarding claim 7, Zerebilov and Huang modified by Henry has been discussed above. Zerebilov discloses wherein the recess (160a) is of a rectangular shape.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zerebilov et al. [US 10,468,829], Huang et al. [US 9,972,945] and Henry et al. [US 2021/0313748] as applied to claim 4 above, and further in view of Yu et al. [US 2018/0183186].
Regarding claims 8 and 9, Zerebilov, Huang and Henry disclose all of the claim limitations except wherein an opening is disposed on the plate located between any two of the protrusion structures adjacent to each other, and the opening is disposed below the recess [claim 8]; wherein the opening is greater than, equal to or less than the recess in size [claim 9].
Regarding claims 8 and 9, Yu teaches an opening (fig. 7; 31) is disposed on the plate (fig. 7; 3) located between any two of the protrusion structures (fig. 7; 32) adjacent to each other, and the opening (31) is disposed below the recess (fig. 7; 133); wherein the opening (31) is greater than the recess (133) in size.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an opening being disposed on the plate located between any two of the protrusion structures adjacent to each other, and the opening is disposed below the recess; the opening being greater than, equal to or less than the recess in size as suggested by Yu for the benefit of providing improved impedance control in order to further reduce cross-talk interference for an electrical signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831